DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-33 are pending.

Response to Amendment
The amendments to the (specifications, claims, drawings) filed on March 09, 2021 have been entered. Claims 1-33 are pending. In regard to claims 6, 7, 16 and 18, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1-33 are allowed. Independent claims 1, 10, 19 and 27 now contains allowable subject matter as indicated below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly for use in a high-power application, the connector assembly comprising: a first electrically conductive connector having a side wall arrangement defining a receiver, an internal spring member formed from a second material and dimensioned to reside within the receiver of the first connector, the spring member having a first spring arm; a second electrically conductive connector with a receptacle dimensioned to receive a portion of both the first connector and the spring member residing within the receiver of the first connector to define a connected position;  wherein in the connected position, the first spring arm of the spring member exerts an outwardly directed force on the first contact beam of the first connector to retain engagement between the first contact beam and an inner surface of the receptacle of the second connector, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
a spring arm of the plurality of spring arms is configured to provide a biasing force on a contact beam of the plurality of elongated contact beams under certain operating conditions of the electrical connector assembly, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 19, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting in the connected position, the spring arm exerts an outwardly directed force on the contact beam to retain engagement between the contact beam and an inner surface of the receptacle of the second connector, as recited in claim 19, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 27, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting wherein when the spring member is inserted into the receiver of the first electrically conductive connector, a spring arm of the plurality of spring arms is configured to provide a biasing force on a contact beam of the plurality of elongated contact beams under certain operating conditions of the electrical connector assembly, as recited in claim 27, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831